Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Newly submitted claims 1,3,5,7-8,22-23,25,32 and 40-57 directed to an invention(s) that is independent or distinct from the invention originally claimed for the following reasons:
Previous claim set, claims 1-9, 22-39, filed on 9/7/2021 (“Invention I”), drawn to a security system, comprising: a hub having: a processor; memory communicatively coupled with the processor and storing a behavior pattern, the behavior pattern defining a first sequence of motion events corresponding to a plurality of security devices and a temporal relationship of the motion events in the first sequence; and an event analyzer having machine-readable instructions stored within the memory that, when executed by the processor, cause the hub to: receive a plurality of motion signals from the plurality of security devices, each motion signal indicating detected motion by a respective one of the plurality of security devices; identify, based at least in part on times of each of the plurality of motion signals and a second sequence of the plurality of motion signals, an event sequence; compare the event sequence to the behavior pattern; and determine a behavior-awareness state of the security system based on the behavior pattern matching the event sequence, and a new claim set, claims 1, 3, 5, 7-8, 22, 23, 40-47, filed on 2/1/22 (“Invention II”), drawn to a security system, comprising: one or more processor; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the security system to perform operations comprising: storing first data representing a first pattern, the first pattern defining: a first sequence that includes a first electronic device followed by the second electronic device; and a first temporal relationship receiving second data indicating that the first electronic device detected first motion at a first time; receiving third data indicating that the second electronic device detected second motion at a second time; identifying, based at least in part on second data and the third data: a second sequence that includes the first electronic device detecting the first motion followed by the second electronic device detecting the second motion; and a second temporal relationship between the first motion and the second motion; determining that the second sequence corresponds to the first sequence; determining that the second temporal relationship corresponds to the first temporal relationship; and determining that the first pattern occurred based at least in part on the second sequence corresponding to the first sequence and the second temporal relationship corresponding to the first temporal relationship, and a new claim set, claims 25, 48-55, filed on 2/1/22 (“Invention III”), drawn to a  method comprising: storing first data representing a first pattern, the first pattern defining; a first sequence that includes a first electronic device followed by a second electronic device; and a temporal relationship; receiving second data indicating that the first electronic device detected first motion at a first time; receiving third data indicating that the second electronic device detected second motion at a second time; identifying, based at least in part on the second data and the third data, a second sequence that includes the first electronic device detecting the first motion followed by the second electronic device detecting the second motion; determining that the second sequence corresponds to the first sequence; determining a first period of time between the first time and the second time; determining that the first period of time corresponds to the temporal relationship; and Lee&Hayes6 of 24R140-0315US Serial No. 16/001,627 based at least in part on the second sequence corresponding to the first sequence and the first period of time corresponding to the temporal relationship, performing one or more actions, and a new claim set, claims 32, 56, 57, filed on 2/1/22 (“Invention IV”), drawn to a  one or more processors; one or more computer-readable media storing instructions that, when executed by the one or more processors, causing the security system to perform operations comprising: storing first data representing a first pattern, the first pattern defining: a first sequence that includes a first electronic device followed by a second electronic device; and a first temporal relationship; receiving second data indicating that the second electronic device detected first motion at a first time; receiving third data indicating that at least one of the first electronic device or a third electronic device detected second motion at a second time; identifying, based at least in part on second data and the third data, a second sequence that includes the Lee&Hayes7 of 24R140-0315US Serial No. 16/001,627second electronic device followed by the at least one of the first electronic device or the third electronic device; determining that the second sequence, does not correspond to the first sequence; generating a second pattern, the second pattern  defining; the second sequence; and a second temporal relationship; and storing fourth data representing the second pattern are distinct, each from the other because Inventions I-IV are related .as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, invention | has separate utility such as a particular matching motion sequences using the behavior pattern and motion signals.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
Accordingly, claims 1,3,5,7-8,22-23,25,32 and 40-57 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 2/1/22 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.08) and has not been entered. The remaining claims are not readable on the elected invention because they are directed to different subcombinations.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is (571)270-7484. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH SUH/Primary Examiner, Art Unit 2485